Citation Nr: 0008665	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-10 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement an initial disability evaluation in excess of 
20 percent for postoperative residuals of a right knee 
ligamentous injury with degenerative changes.

2. Entitlement to an initial disability evaluation in excess 
of 10 percent for postoperative residuals of a left knee 
ligamentous injury.


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1988 to 
August 1995.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. The evidence of record demonstrates that the veteran's 
postoperative residuals of a right knee ligamentous injury 
are characterized by an anterior cruciate ligament 
reconstruction, occasional giving way, and moderate 
anterior cruciate ligament laxity as well as right 
mediocollateral [sic] ligament laxity.  

2. The evidence of record demonstrates that the veteran's 
postoperative residuals of a right knee ligamentous injury 
are manifested by objectively confirmed mild diffuse joint 
line tenderness, pain on use, pain and popping on 
squatting, crepitus over the right knee, limitation of 
flexion, and x-ray findings of osteoarthritis.

3. The evidence of record demonstrates that the veteran's 
postoperative residuals of a left knee ligamentous injury 
are characterized by instability, failed anterior cruciate 
ligament reconstruction, anterior drawer and Lachman test 
of 5 millimeters, a positive pivot shift, moderate 
anterior cruciate ligament laxity, and mild to moderate 
left mediocollateral [sic] ligament laxity.

4. The evidence of record demonstrates that the veteran's 
postoperative residuals of a left knee ligamentous injury 
are manifested by mild to moderate osteoarthritis, as 
established by x-ray findings, with pain and crepitus on 
movement of the knee joint.


CONCLUSIONS OF LAW

1. The criteria for an initial disability evaluation in 
excess of 20 percent for anterior cruciate ligament and 
mediocollateral ligament laxity of the right knee, as a 
postoperative residual of the right knee ligamentous 
injury, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.71a, 
Diagnostic Code (DC) 5257 (1999).  

2. The criteria for a separate 10 percent evaluation for 
osteoarthritis of the right knee, as a postoperative 
residual of the right knee ligamentous injury, have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.25(b), 4.40, 4.45, 4.59, 4.71, Plate II, and 
4.71a, DCs 5003-5010 (1999); VA O.G.C. Prec. 23-97 (July 
1, 1997); VA O.G.C. Prec. 9-98 (August 14, 1998).  

3. Resolving all reasonable doubt in favor of the veteran, 
the criteria for an initial disability evaluation of 20 
percent for anterior cruciate ligament and medio-
collateral ligament laxity of the left knee, as a 
postoperative residual of the left knee ligamentous 
injury, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.71a, DC 5257.  

4. The criteria for a separate 10 percent rating for 
osteoarthritis of the left knee, as a postoperative 
residual of the left knee ligamentous injury, have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.25(b), 4.40, 4.45, 4.59, 4.71, Plate II, and 
4.71a, DCs 5003-5010 (1999); VA O.G.C. Prec. 23-97 (July 
1, 1997); VA O.G.C. Prec. 9-98 (August 14, 1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist

At the outset, the Board points out that the veteran failed 
to report for a confirmed VA examination on November 8, 1999 
arranged to determine the current extent and severity of his 
service-connected bilateral knee disabilities.  Controlling 
law provides that when a claimant fails to report for an 
examination scheduled in conjunction with a claim for an 
original compensation claim, the claim shall be rated on the 
evidence of record and in cases of an increased evaluation, 
the claim shall be denied.  See 38 C.F.R. § 3.655 (1999).  
With that in mind, the Board observes that the veteran 
changed residence during the pendency of his appeal and the 
notice of the examination was sent to the old address.  An 
internal working document dated in November 1999 reflects 
efforts by the RO and VA medical center to notify the veteran 
by telephone of a subsequent examination.  

However, in December 1999, by VA letter and supplemental 
statement of the case, the RO informed the veteran of the 
rating decision made on the evidence of record and that if he 
did not contact the RO to reschedule [the VA examination], 
his claim would be forwarded to the Board without benefit of 
a current examination.  The Board observes that this letter 
was mailed to both addresses then of record.  As of this 
date, the veteran has not responded.  

In essence, the veteran has failed to cooperate with VA's 
effort to develop his claim.  In this regard, the Board 
points out that the duty to assist the veteran is not a one-
way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In light of the veteran's failure to cooperate with 
the VA's efforts to assist him with the factual development 
of his claim, no further effort will be expended in this 
regard and a determination will be made based on the evidence 
of record in accordance with 38 C.F.R. § 3.655 pertinent to 
original claims.  


Pertinent Laws and Regulations

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claim is well-grounded and 
adequately developed.  This finding is based on the veteran's 
evidentiary assertion that his service-connected disability 
is more severe than originally rated.  See Jackson v. West, 
12 Vet. App. 422 (1999); Drosky v. Brown, 10 Vet. App. 251, 
254 (1997).  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
1991).  Separate diagnostic codes identify the various 
disabilities.  The determination of whether an increased 
rating is warranted is based on review of the entire evidence 
of record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  See 38 C.F.R. § 4.1 
(West 1991).  

The primary focus in rating disabilities is on functional 
impairment.  See 38 C.F.R. § 4.10.  The functional loss may 
be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  In particular, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  See 38 C.F.R. § 4.40 (1999).  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the VA 
Schedule for Rating Disabilities to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  See 38 C.F.R. §§ 
4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(functional loss due to pain "on use or due to flare-ups).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability therefrom, and above all, coordination 
of the rating with impairment of function will be expected in 
all cases.  See 38 C.F.R. § 4.21 (1999).  

By a July 1996 rating decision, service connection was 
granted for (1) postoperative right knee ligamentous injury 
with degenerative changes and assigned a non compensable 
rating; and (2) postoperative left knee ligamentous injury 
and assigned a non compensable rating in accordance with 38 
C.F.R. §§ 4.71, 4.71a, DCs 5260-5257.  The veteran perfected 
a timely appeal to this rating decision.  By a December 1999 
rating decision, the RO awarded a 20 percent rating 
evaluation for the postoperative right knee ligamentous 
injury with degenerative changes and a 10 percent rating 
evaluation for the left knee ligamentous injury.  

Taking into consideration that the assignment of the initial 
ratings for the right and left knee disabilities followed the 
initial award of service connection, the Board must consider 
the applicability of a higher rating for the entire period in 
which the appeal has been pending.  See Fenderson v. West, 12 
Vet. App. 119 (1999); Powell v. West, 13 Vet. App. 31, 35 
(1999) (all relevant and adequate medical data of record that 
falls within the scope of the higher rating claim should be 
addressed).  It is possible that separate ratings can be 
assigned for separate periods of time based on the facts 
found.  

Disabilities of the knee and leg are rated in accordance with 
38 C.F.R. § 4.71(a), Diagnostic Codes (DCs) 5256 through 
5263.  The range of motion for these joints is provided at 38 
C.F.R. § 4.70, Plate II (1999).  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
claimant.  See 38 C.F.R. § 4.3 (1999).

With these regulations and the Court's precedent in mind, the 
Board provides the following history and evaluation of the 
service-connected bilateral knee disabilities within the 
scope of this appeal.  


Analysis

Currently, the right and left knee disabilities are each 
evaluated as a single disability under 38 C.F.R. § 4.71a, DC 
5257.  This regulatory provision authorizes the VA to assign 
a schedular rating for other impairment of the knee, 
including recurrent subluxation or lateral instability.  See 
38 C.F.R. § 4.71a.  Notably, however, the evidence of record 
in this case reflects other manifestations of the right and 
left knee disabilities, degenerative joint disease/ 
osteoarthritis.  See 38 C.F.R. § 4.71a, DCs 5003-5010.  
Although evaluating the same disability or the same 
manifestations of a service-connected disability under 
different diagnoses is to be avoided, separate disability 
ratings are possible in cases in which the veteran has 
separate and distinct manifestations of the same injury.  See 
38 C.F.R. §§ 4.14, 4.25(b) (1999); Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994).  The critical element is that none of 
the symptomatology for the disability is duplicative or 
overlapping with the symptomatology of the other disability.  
Id.  
 
Moreover, the General Counsel of the Department of Veterans 
Affairs issued a precedent opinion, dated July 1, 1997, 
concerning multiple ratings for knee disability.  In that 
precedent opinion, the VA General Counsel held that a 
separate rating under DC 5003 for arthritis may be assigned 
for a knee disorder already rated under DC 5257 for 
instability (and vice versa), where additional disability is 
shown by the evidence of record.  See VA O.G.C. Prec. 23-97, 
slip op. at 2-3 (July 1, 1997) (concluding that the 
evaluation of knee dysfunction under both DC 5257 and 5003 
does not constitute impermissible pyramiding under 38 C.F.R. 
§ 4.14, citing Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994)).  In determining whether additional disability is 
shown, for purposes of a separate rating, the veteran must 
meet, at minimum, the criteria for a noncompensable rating 
under either of those codes.  Otherwise, "there is no 
additional disability for which a rating may be assigned."  
Id. at slip op. at 3.  The Board is bound by this regulatory 
construction of 38 C.F.R. § 4.71a, which authorizes multiple 
ratings under Diagnostic Codes 5003 and 5257.  

With these considerations in mind, the Board will address 
whether the veteran is entitled to not only an increased 
disability rating as regards the right and left knee 
disabilities, but also whether separate ratings are warranted 
for the service-connected right and left knee disabilities.  


I.  Entitlement to a higher initial evaluation for the right 
knee disability

Private medical records pertaining to hospital treatment 
provided by the Valley Medical Center reflect that the 
veteran underwent multiple surgeries to the right knee, in 
January and August 1983, June 1986, and June 1987.  The June 
1987 report of operation indicates that the veteran underwent 
arthroscopic debridement of the lateral compartment, as well 
as excision of ossification in the quadriceps tendon, of the 
right knee.  The postoperative diagnoses were listed as the 
following:  (1) ossification of the quadriceps tendon; (2) no 
loose body; (3) status post medial meniscectomy, 5-1 knee 
repair, anterior cruciate ligament substitution using 
patellar tendon, and articular shave of patella and 
mediofemoral condyle; (4) hypertrophic build up of the 
lateral compartment tissues with plica formation; (5) 
chondromalacia of all major articular surfaces including the 
lateral femoral condyle; and (6) thinning of the lateral 
meniscus with a very minor tear anteriorly.  These medical 
records further documented that in October 1987, the veteran 
was involved in a motorcycle accident and sustained injuries 
to both knees, for which he elected to proceed with an 
arthroscopy of the right knee.

Following the enlistment examination conducted in May 1988, 
the veteran's lower extremity, namely the right knee, was 
clinically evaluated as abnormal.  The summary of defects and 
diagnoses included a notation of "p/s" right knee times 
three - cleared by orthopedist.  The service medical records 
reflect that in January 1990, the veteran was involved in a 
moped accident and sustained trauma to the right knee.  In 
November 1991, a Medical Board was initiated for the 
evaluation of the status post left knee cruciate ligament 
reconstruction.  Examination of the right knee showed 
multiple anterior and anterolateral scars with otherwise a 
normal examination.  The Lachman's was 2+ with a firm end-
point.  In October 1992, the veteran complained of right knee 
pain, that he hurt his knee one week ago, and felt the knee 
had locked.  On examination, flexion of the right knee was to 
about 120 degrees.  There was pain with palpation.  The 
assessment was rule out meniscus tear.  An October 1993 
service medical record entry reflects that the veteran 
complained of right knee pain for the past 2 years, buckling, 
and occasional locking.  The assessment was loose bodies 
right knee and anterior cruciate ligament deficient.  A 
"scope" was planned for the removal of the loose bodies.  
Diagnostic arthroscopy of the right knee was performed in 
October 1993.  The operative diagnoses were degenerative 
arthritis of the right knee and chondromalacia of the right 
knee.  

In November 1993, a Medical Board was initiated for the 
evaluation of the anterior cruciate ligament deficient right 
knee.  The history reflects that the veteran complained of 
right knee pain and instability of gradual onset since 1987.  
At that time, he sustained a "blow-out" of his right knee, 
which required multiple ligament reconstruction by a civilian 
orthopedist.  Since the onset of symptoms, the veteran noted 
a progressive retropatellar knee pain, buckling, instability, 
occasional locking, but denies effusion.  Treatment, thus 
far, consisted of activity modification and numerous anti-
inflammatory medications, as well as a recent arthroscopy of 
the right knee, without relief of his symptoms.  The physical 
examination was normal except previous surgical scars in a 
curvilinear fashion over the medial collateral ligament as 
well as the medial peripatellar area.  There was a well-
healed surgical scar over the lateral distal right thigh at 
the site of a previous screw placement for an extra-articular 
anterior cruciate ligament reconstruction.  Range of motion 
for the right knee was 5 to 130 degrees.  The Q angle was 8 
degrees.  The anterior drawer test was 6 millimeters and the 
Lachman's test was 5 millimeters.  The pivot shift test was 
positive on the right.  The distal neurovascular examination 
was normal.  The x-ray results indicated multiple loose 
bodies throughout the right knee with an osteochondral defect 
of the patella and the lateral femoral condyle as well as 
post surgical changes from his previous ligament 
reconstruction.  The report reflects that the maximum 
benefits of outpatient therapy have not been obtained.  The 
Board concluded that the veteran was now handicapped in that 
he was not able to perform full duty.  The Board recommended 
that the member be returned to twelve months limited duty 
ashore, within CONUS, in an area with orthopedic care 
available at monthly intervals and physical therapy as 
required, with reevaluation at the end of that time.  Such 
duty precluded shipboard assignments, aircrew flying, 
running, marching, jumping, prolonged standing, exercises 
other than those specifically prescribed, and excessive stair 
or ladder climbing.  It was expected that the veteran would 
be able to return to full duty status at the conclusion of 
this period, following an anterior cruciate ligament 
reconstruction in the near future.  This second period of 
limited duty was to expire in October 1994.  The veteran 
underwent right knee anterior cruciate ligament 
reconstruction in December 1993.  

In January 1994, which was six weeks postoperative right 
anterior cruciate ligament reconstruction, the range of 
motion was 0 to 130 degrees.  The Lachman's test was 3 
millimeters on the right.  Entries dated in March 1994 
reflect complaints of increased grinding/ popping with pain 
and giving way times two of the right knee.  The examinations 
of the right knee reflect numerous healed surgical incisions, 
a positive Lachman's with a firm endpoint, a positive 
"PCT", a positive anterior drawer, and positive crepitance.  
There was 2 centimeters of right thigh atrophy.  Right knee 
range of motion was 0 to 130 degrees.  The assessments 
reflect, inter alia, "ACL doing fine, reassured" and graft 
failure.  In June 1994, right anterior cruciate ligament 
reconstruction using a cadaver allograft tendon was performed 
(the previous graft had failed).  An early postoperative note 
reflects discomfort and popping of the right knee with some 
slight "instable sensation."  Active range of motion of the 
right knee was 120 degrees of flexion with 0 degrees of 
extension.  In July 1994, the veteran reported some 
discomfort after activities with some instability.  Active 
range of motion on the right was 0 to 135 degrees.  There was 
positive quadriceps atrophy on the right with good quadriceps 
strength.  In August 1994, the veteran complained of deep 
pain in the right knee and giving way.  The right knee 
manifested normal active range of motion and positive 
quadriceps atrophy with noticeable improvement in tone.  The 
note reflects that the veteran has had "?" 6 right knee 
surgeries.  Subsequent entries dated in August 1994 reflect 
right knee popping out.  Range of motion of the right knee 
was 0 to 130 degrees.  The right thigh atrophy was 3 
centimeters.  The assessment reflects, inter alia, status 
post right anterior cruciate ligament reconstruction.  
Aggressive physical therapy was ordered for the right knee.  

The service medical records dated between October 1994 to 
April 1995 reflect that the veteran noted pain at the end of 
the day in the right knee and occasional giving way with 
pain.  He denied buckling, locking, or effusion.  The history 
of the right knee disability for this period is summarized in 
an April 1995 entry which reflects well-healed surgical 
scars, range of motion from 0 to 130 degrees, and a Q-angle 
of 8 degrees.  No joint line tenderness was elicited.  The 
McMurray test was negative.  The anterior drawer and Lachman 
tests were 0 millimeters.  The posterior drawer and sag tests 
were negative.  The pivot shift was negative on the right.  
Varus and valgus stress tests were negative at both 0 degrees 
and 30 degrees of flexion.  The assessments reflect, in 
pertinent part, status post right knee anterior cruciate 
ligament reconstruction and degenerative joint disease of the 
right knee.  X-ray films of the right knee dated in April 
1995 reflect degenerative joint disease changes with marginal 
osteophytes, subchondral sclerosis and peaked tibial spine 
with hardware in place and intact.  

The April 1995 Medical Board was initiated to evaluate the 
degenerative joint disease of the right knee and anterior 
cruciate ligament graft failure of the left knee.  In 
relevant part, the physical examination was normal except the 
veteran walked with an antalgic gait favoring the right lower 
extremity.  The thigh circumferences were symmetric.  There 
was mild, diffuse, medial joint line tenderness on the right.  
The veteran had been placed on limited duty for a period of 
eight months, for the diagnosis of anterior cruciate ligament 
deficient right knee -- surgically treated.  The veteran 
underwent extensive physical therapy, nonsteroidal anti-
inflammatory medication and activity modification with a 
subsequent return to full duty, however, the veteran 
complained of progressive right knee pain upon resumption of 
his full duty status.  It was the opinion of the Board that 
the veteran was now handicapped in that he was unable to 
perform the duties of his rate.  The veteran was referred to 
a Physical Evaluation Board for final adjudication.  

In brief, a June 1995 entry reflects awaiting discharge by 
orthopedic Physical Evaluation Board for chronic right knee 
trauma.  The veteran had not been using crutches or a cane.  
He was reported to have had an exaggerated limp.  The 
examination [of the right knee] reflects surgical scars, free 
moving patella, no apparent acute edema, and that the thigh/ 
knee is of abnormal shape secondary to prior surgeries.  No 
crepitus was detected upon movement.  The leg strength was 
slightly decreased.  The assessment was chronic right knee 
pain.  The veteran was separated from service in August 1995.  

In pertinent part, the report of the January 1996 VA general 
medical examination reflects that the veteran was released 
from the Navy because of degenerative problems with his 
knees; that he worked as an aircraft maintenance hydraulics 
mechanic between 1988 and 1995; and that he medicated with 
Tylox on an as needed basis for pain.  He has had at least 
six surgeries, usually involving the posterior and anterior 
cruciate ligaments of the right knee.  He has had both open 
and arthroscopic procedures.  He has increasing pain of the 
right knee, which is probably resulting in more weight 
bearing on the left.  The veteran reported having severe pain 
and swelling with minimal ambulation.  He cannot run.  He 
does not exercise his lower body because of the knees.  He 
weight lifts for the upper body.  When he tries quadriceps 
exercises, the pain becomes so severe that he is up all-night 
and unable to sleep.  The right knee tends to pop out.  He 
has actually fallen.  This happens to both knees.  

Objective findings from the January 1996 VA physical 
examination reflect that the veteran could ambulate with a 
reasonable gait without difficulty.  He could toe and heel 
walk adequately but he could not squat beyond 95 degrees 
because of pain and popping in the right knee.  Hamstrings 
and quadriceps muscle strength was 5/5.  The veteran 
developed pain deep in the right knee with maximum opposition 
to quads and hamstring strength.  He had pain in the lateral 
aspect of the right knee on the varus maneuver.  There was no 
demonstrable laxity of the right knee but there was crepitus 
over the right knee.  There was marked irregularity of the 
patella.  There was also irregularity of the proximal tibia 
and distal femur.  There was no effusion.  There was no 
demonstrable instability or laxity of either knee at this 
time but there was crackling on full extension and flexion.  
Flexion of the right knee was limited to 124 degrees.  Knee 
reflexes were 2/6.  No paresthesias were mentioned.  There 
were numerous scars around the right knee.  The assessment 
was bilateral knee ligamentous injury and historically 
degenerative disease of the right knee.  The examiner noted 
that x-rays and work up of the knees had been done previously 
while the veteran was still in the navy and that those 
records should be reviewed, in addition to the x-ray 
findings.  

The April 1997 VA joints examination report reflects that the 
veteran complained of right greater than left knee discomfort 
described as severe aching with "giving out/ locking up."  
The report reflects that the veteran has a history of knee x-
rays with a diagnosis of degenerative change, and he related 
a history of referral for total knee replacement which he has 
declined thus far.  The veteran complained of aggravation 
with Boeing employment as a parts person and denied 
significant injury requiring treatment, evaluation, or 
surgical intervention after active service separation.  He 
uses hydrocodone and Naprosyn at bedtime for nocturnal knee 
discomfort and the Naprosyn is minimally effective.  The 
veteran denied alleviating factors except Naprosyn and 
"getting off 'em'" referring to sitting and elevating the 
lower extremities when he could.  The veteran complained of 
throbbing discomfort that "just happens throughout each day, 
bad after work".  He complained of pain "all day every 
day."  He denied depression or a diminished pain threshold 
with treatment intervention for the same.  The veteran used 
knee braces for stability, which he rated as beneficial.  He 
denied treatment intervention other than stated because 
"they just say the same thing."  

The physical examination reflects faint arthroscopic stab 
wounds stationed around the patellae border of the right knee 
and a 20-centimeter vertical surgical scar at the 
inferomedial right patella joint line.  There was no 
tenderness with palpation of the scarring residuals.  There 
was no effusion with milking and ballottement techniques.  
The patellae were non-displaced and mobile, left greater than 
the right.  The veteran performed ambulation without 
antalgia.  Heel and toe walking were intact and symmetric.  
Active range of motion sitting with straight leg raising was 
from 90 to 0 degrees without discomfort or deficit.  Passive 
range of motion lying supine with hip flexion was from 0 to 
125 degrees and knee flexion was from 0 to 145 degrees.  
There was no patellar apprehension and McMurray's was 
negative.  There was moderate anterior cruciate laxity with 
stress testing, right greater than left.  There was mild to 
moderate crepitus with flexion and extension, right greater 
than left knee.  The x-ray studies were interpreted as 
showing status post anterior cruciate ligament reconstruction 
on the right with evidence of osteoarthritis.  The diagnoses 
included knee condition with residuals of surgical 
intervention, x-rays revealing right knee residuals of 
surgery with secondary arthritis, and clinical correlation of 
bilateral right greater than left anterior cruciate ligament 
laxity and right mediocollateral ligament laxity.

A. Ligamentous injury

Under DC 5257, other impairment of the knee, to include 
recurrent subluxation or lateral instability, is rated as 
slight, moderate, or severe.  A 10 percent rating evaluation 
is warranted for slight subluxation or lateral instability.  
A 20 percent evaluation is warranted for moderate subluxation 
or lateral instability.  A 30 percent disability rating is 
warranted for severe subluxation or lateral instability.  See 
38 C.F.R. § 4.71a.  The 30 percent rating evaluation is the 
maximum allowable benefit under this Diagnostic Code.  

At the outset, the Board observes that DC 5257 provides for 
the rating of recurrent subluxation and instability of the 
knee without reference to limitation of motion, and; 
therefore, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with 
respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996); see also VA O.G.C. Prec. 23-97 (July 1, 
1997); VA O.G.C. Prec. 9-98 (August 14, 1998).  

In pertinent part, the evidence of record for the period 
between 1983 and 1996 reflect multiple surgeries and anterior 
cruciate ligament reconstruction dating back to 1983, 
physical therapy, no instability, occasional giving way 
because of pain, and measurements of 0 millimeters on the 
anterior drawer and Lachman tests.  The right knee manifested 
a negative pivot shift in 1995.  The January 1996 VA 
examination reflects that there was no demonstrable 
instability or laxity of either knee at that time.  The 
veteran also had pain in the lateral aspect of the right knee 
on the varus maneuver.  The assessment was bilateral knee 
ligamentous injury. 

The April 1997 VA examination reflects that the veteran used 
knee braces for stability; that the patella was non displaced 
and mobile; that there was moderate anterior cruciate 
ligament laxity with stress testing; and there was right 
mediocollateral ligament laxity.  The McMurray's test was 
negative.  

Although the veteran reportedly wears braces for stability, 
neither VA examination reflects that the veteran wore the 
appliances on the date of the examination.  Further, the 
veteran reported a "giving out/ locking up" of the knees, 
and again, neither VA examination report reflects such a 
finding.  Additionally, while the evidence reflects 
progressive changes in the stability of the right knee, it is 
apparent that the knee remains functional, there has been no 
further surgery since the 1994 surgery during his active duty 
period or hospitalizations for complaints related to the 
postoperative right knee ligamentous injury.  Based on the 
foregoing, the Board concludes that the right knee 
ligamentous injury more nearly approximates the current 20 
percent rating evaluation for moderate instability as 
supported by clinical findings of moderate anterior cruciate 
ligament laxity and right mediocollateral ligament laxity 
under DC 5257.  See 38 C.F.R. § 4.71a.  As the right knee 
disability is not indicative of severe instability, a 30 
percent rating evaluation is not warranted.  


B. Osteoarthritis of the right knee

On complete review of the evidence of record, the Board 
observes that the veteran's degenerative joint disease of the 
right knee demonstrates an additional ratable disability 
beyond that of instability.  As noted above, a separate 
rating is warranted where a disability presents with separate 
and distinct manifestations.  See Esteban v. Brown, supra; VA 
O.G.C. Prec. 23-97.  

Under DC 5010, traumatic arthritis is to be evaluated under 
DC 5003, which in turn, provides that degenerative 
(hypertrophic or osteoarthritis) arthritis will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When, however, limitation of motion of the specific joint 
involved is non-compensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint group or group of minor joints affected by 
limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a.  

Under DC 5260, a zero percent rating is warranted for flexion 
of the leg that is limited to 60 degrees.  For a 10 percent 
rating, flexion must be limited to 45 degrees.  See 38 C.F.R. 
§§ 4.71, 4.71a, DC 5260, Plate II (1999).  

Under DC 5261, a zero percent rating is warranted where 
extension of the leg is limited to 5 degrees.  A 10 percent 
rating requires extension limited to 10 degrees.  See 38 
C.F.R. §§ 4.71, 4.71a, DC 5261, Plate II (normal knee 
extension and flexion ranges from 0 to 140 degrees, 
respectively).  

When the medical evidence is evaluated under the VA's 
Schedule for Rating Disabilities it is apparent that the 
veteran is not entitled to a compensable disability rating 
based on limitation of motion of the right knee under DCs 
5260 or 5261.  In varying degrees, between 1990 and January 
1996, the veteran complained of increased pain on use and 
nocturnal pain with x-ray evidence of moderate degenerative 
joint disease.  He possessed an antalgic gait favoring the 
right lower extremity.  There was mild diffuse medial joint 
line tenderness.  The veteran could not squat beyond 95 
degrees because of pain and popping.  There was crepitus over 
the right knee with marked irregularity of the patella and 
the proximal distal femur.  There was crackling on full 
extension and flexion.  In 1995, the range of motion was from 
0 to 130 degrees.  In January 1996, flexion of the right knee 
was limited to 124 degrees.  The veteran medicated the 
nocturnal knee pain with hydrocodone and Naprosyn.  In April 
1997, the veteran reported throbbing discomfort throughout 
the day and pain all day - every day and severe aching.  
There was mild to moderate right knee crepitus with flexion 
and extension.  Range of motion of the knee was from 0 to 145 
degrees.  The diagnoses included knee condition with 
residuals of surgical intervention, right knee residuals of 
surgery with secondary arthritis and osteoarthritis.  On 
review of this evidence, it is evident that the 
osteoarthritis is manifest without limitation of extension or 
flexion contemplated by DCs 5260 or 5261 to warrant a 
noncompensable disability rating under either.  See 38 C.F.R. 
§§ 4.71, Plate II and 4.71a; VA O.G.C. Prec. 23-97 (July 1, 
1997).  

Although the most recent VA examination did not reproduce 
pain on examination, the Medical Board x-ray findings 
reflected moderate degenerative joint disease and the veteran 
reported experiencing pain on each of the prior examinations 
even in service, as well as the pain being reproduced on 
prior examination in 1996.  Consistently, the veteran has 
asserted that he medicates the pain with hydrocodone and 
Naprosyn.  The Board also notes by veteran's report that he 
has been referred for a total knee replacement which he has 
declined.  However, the evidence of record, as demonstrated 
by VA treatment, also indicates that in the presence of 
degenerative joint disease of the right knee, there is also 
satisfactory evidence of pain deep in the knee with maximum 
opposition to quads and hamstring strength as well as the 
inability to squat beyond 95 degrees because of pain and 
popping in the right knee.  There is also crepitus over the 
right knee, marked irregularity of the patella, and crackling 
on full extension and flexion.  

According to 38 C.F.R. § 4.59, it is the intent of the 
Schedule for Rating Disabilities to recognize actually 
painful joints due to a healed injury as being entitled to at 
least the minimum compensable rating for the joint.  
Therefore, in view of the foregoing, the Board determines 
that a 10 percent rating is warranted for objectively 
confirmed limitation of motion of the right knee based on x-
ray evidence of degenerative joint disease and objective 
evidence of painful motion involving the right knee.  See 38 
C.F.R. §§ 4.59, 4.71a, DC 5010-5003; Hicks v. Brown, 8 Vet. 
App. 417, 420 (1995).  Further, the Board is obligated to 
consider functional loss due to pain on use or due to flare-
ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The 
veteran reported that at the end of the day, the pain 
associated with the knees was "bad."  See Falzone v. Brown, 
8 Vet. App. 398, 405 (1995).  Notwithstanding the subjective 
and objective findings of painful motion, crepitus, and 
arthritis substantiated by x-ray findings, the Board finds 
that the symptomatology associated with the veteran's 
degenerative joint disease of the right knee is not 
indicative of functional impairment that impedes motion to 
warrant a higher rating.  See DeLuca, supra; 38 C.F.R. §§ 
4.40, 4.45, 4.59.  The Board notes that the veteran has not 
been diagnosed as having ankylosis of the right knee joint to 
warrant a higher rating under DC 5256 for ankylosis.  Since 
the right knee disability is not indicative of extension that 
is limited to 15 degrees, or flexion limited to 30 degrees to 
warrant a 20 percent rating, see DCs 5260 and 5261, the Board 
finds that the veteran's degenerative joint disease of the 
right knee is appropriately rated as 10 percent disabling 
under DCs 5010-5003.  


II.  Entitlement to a higher initial evaluation for the left 
knee disability

Private medical records pertaining to hospital treatment 
provided by the Valley Medical Center reflect that in October 
1987, the veteran was involved in a motorcycle accident and 
sustained injuries to both knees.  The left knee was 
evaluated as normal on enlistment in May 1988.  The service 
medical records reflect that the veteran twisted his left 
knee in October 1990.  In September 1991, the veteran's left 
knee locked after giving way.  The assessment reflects locked 
left knee secondary to medial meniscus tear and possible 
anterior cruciate ligament deficient knee.  In September 
1991, the veteran underwent arthroscopy of the left knee with 
lateral meniscectomy and debridement of a chondral defect of 
the medial femoral condyle "MFC" and intracondylar notch.  
An October 1991 entry reflects status post left knee 
arthroscopy.  Range of motion of the left knee was 0 to 130 
degrees.  There was 1+ effusion and a 3+ Lachman's on 
examination.  The diagnosis was left anterior cruciate 
ligament deficient knee.  The veteran underwent a left knee 
anterior cruciate ligament reconstruction in October 1991.  

In November 1991, a Medical Board was initiated for the 
evaluation of the status post left knee cruciate ligament 
reconstruction.  The Board report reflects that the veteran 
initially injured the left knee in a motorcycle accident in 
1987, that he had episodes of intermittent giving way since 
that time and after a fall in September 1991, and presented 
to the orthopedic clinic with a locked left knee.  He was 
subsequently taken to diagnostic arthroscopy.  At that time, 
a partial posterior lateral meniscus tear was debrided and a 
dime-sized defect of the medial femoral condyle consistent 
with a condylar fracture was noted.  It was also noted that 
he had an old complete anterior cruciate ligament disruption.  
The veteran subsequently underwent a left anterior cruciate 
ligament [reconstruction] with arthroscopic assistance on 
November 1991 utilizing the central third of his left 
patellar tendon.  He was started on formal physical therapy 
in November 1991.  Examination of his left knee revealed a 1+ 
effusion with a range of motion from 0 to 130 degrees.  
Lachman's examination was 3+ with no end-point.  The 
neurologic examination was non-focal.  The x-ray of the left 
knee showed a bipartite patella, but revealed no other 
abnormalities.  The diagnosis reflects status post left 
anterior cruciate ligament reconstruction.  The veteran was 
given one-year limited duty Board to fully recover and 
rehabilitate his left knee from his ligament reconstruction.  
He was expected to return to full time duty at that time.  

Records dated in January and February 1992 reflect that range 
of motion of the left knee was characterized as full, 0 to 
120 degrees and 0 to 130 degrees.  The Lachman's was 2+ with 
firm end point.  There was 2+ effusion.  The veteran was 
fitted with a Don Joy Super Sport Brace.  

In November 1993, a Medical Board was initiated for the 
evaluation of the anterior cruciate ligament deficient right 
knee.  The physical examination of the left knee reflects 
range of motion from 0 to 130 degrees.  The Q angle was 8 
degrees.  The anterior drawer and Lachman tests were 0 
millimeters.  The pivot shift test was negative.  The distal 
neurovascular examination was normal.  In January 1994, the 
Lachman was 2 millimeters on the left.  Entries dated in 
January and March 1994 reflect that range of motion of the 
left knee was 0 to 130 degrees.  In June 1994, active range 
of motion of the left knee was 135 degrees of flexion with 5 
degrees of extension.  Subsequent entries dated in August 
1994 reflect recurrent left knee instability and range of 
motion from 0 to 130 degrees.  The anterior drawer and 
Lachman tests were 4 millimeters.  The pivot shift was 
positive.  The assessment reflects, inter alia, failed left 
anterior cruciate ligament reconstruction.  An anterior 
cruciate ligament brace was ordered for the left knee.  

The service medical records dated between October 1994 to 
April 1995 reflect that the veteran denied buckling, locking, 
or effusion in the left knee.  There was positive instability 
on the left.  The history of the left knee disability for 
this period is summarized in an April 1995 entry which 
reflects that the left knee continued to be [un]stable since 
the anterior cruciate ligament graft failure.  The veteran 
denied buckling, locking, or effusion of the left knee.  
There were well-healed surgical scars.  Left knee range of 
motion was 0 to 130 degrees.  The Q-angle was 8 degrees.  The 
patellar apprehension, inhibition and compression tests were 
negative.  No joint line tenderness was elicited.  The 
McMurray test was negative.  The anterior drawer and Lachman 
tests were 5 millimeters on the left.  The posterior drawer 
and sag tests were negative.  The pivot shift was positive on 
the left.  Varus and valgus stress tests were negative at 
both 0 degrees and 30 degrees of flexion.  The assessments 
reflect, in pertinent part, anterior cruciate ligament graft 
failure of the left knee.  A "re-do" of the left knee 
anterior cruciate ligament reconstruction using hamstring 
tendons was considered in October 1994.  

Thereafter, in April 1995, a Medical Board was initiated to 
evaluate the degenerative joint disease of the right knee and 
anterior cruciate ligament graft failure of the left knee.  
The report incorporates the April 1995 clinical findings and 
reflects that the anterior cruciate ligament graft in the 
left knee failed several months ago further complicating his 
postoperative rehabilitation.  He had continued instability 
of the left knee but denied buckling, locking, or effusion.  
The physical examination was normal except the following: the 
veteran walked with an antalgic gait favoring the right lower 
extremity.  The thigh circumferences were symmetric.  There 
was no medial joint line tenderness in the left knee.  X-rays 
of the left knee were normal.  In brief, a June 1995 entry 
reflects awaiting discharge by orthopedic Physical Evaluation 
Board for chronic right knee trauma.  The veteran was 
separated from service in August 1995.  

In pertinent part, the report of the January 1996 VA general 
medical examination reflects that the veteran medicated with 
Tylox on an as needed basis for pain.  He has increasing pain 
of the right knee, which is probably resulting in more weight 
bearing on the left.  The veteran reported having severe pain 
and swelling with minimal ambulation.  As reported, he cannot 
run.  He does not exercise his lower body because of the 
knees.  He lifts weight for the upper body.  When he tries 
quadriceps exercises, the pain becomes so severe that he is 
up all-night and unable to sleep.  His left knee has been 
buckling; it is loose and unstable.  The veteran reported 
that the initial injury to the left knee occurred when he 
fell off an aircraft that was parked in 1990.  He had an 
anterior cruciate ligament tear that was surgically 
corrected.  He has had symptoms since that time which have 
worsened and he has a recurrent state of instability that 
limits his ability to squat to about 95 degrees.  

Objective findings from the January 1996 VA physical 
examination reflect that the veteran could ambulate with a 
reasonable gait without difficulty.  He could toe and heel 
walk adequately.  Hamstrings and quadriceps muscle strength 
was 5/5 in the left lower extremity.  On the left side, there 
was no effusion and only minimal crepitus.  The kneecap was 
not disturbed or irregular.  There was no pain on the valgus 
maneuver of the left knee.  There was no demonstrable 
instability or laxity of either knee at this time but there 
was crackling on full extension and flexion.  Flexion of the 
left knee was from 0 to 140 degrees.  There appeared to be 
irregularity and degeneration to some degree on the left.  
Knee reflexes were 2/6.  No paresthesias were mentioned.  
There were scars around the left knee.  In relevant part, the 
assessment was left knee ligamentous injury.  The examiner 
noted that x-rays and work up of the knees had been done 
previously while the veteran was still in the navy and that 
those records should be reviewed, in addition to the x-ray 
findings.  

The report of the April 1997 VA joints examination reflects 
that the veteran complained of left knee discomfort described 
as severe aching with "giving out/ locking up."  The 
veteran complained of aggravation with Boeing employment as a 
parts person and denied significant injury requiring 
treatment, evaluation, or surgical intervention after active 
service separation.  He uses hydrocodone and Naprosyn at 
bedtime for nocturnal knee discomfort and the Naprosyn was 
minimally effective.  The veteran denied alleviating factors 
except Naprosyn and "getting off 'em'" referring to sitting 
and elevating the lower extremities when he could.  The 
veteran complained of throbbing discomfort that "just 
happens throughout each day, bad after work".  He complained 
of pain "all day every day."  He denied depression or a 
diminished pain threshold with treatment intervention for the 
same.  The veteran uses knee braces for stability, which he 
rated as beneficial.  He denied treatment intervention other 
than stated because "they just say the same thing."  

The April 1997 VA physical examination reflects obvious 
residuals of surgical intervention to the left knee.  There 
was an 8-centimeter vertical surgical scar at the 
superolateral left knee joint, and a 10-centimeter vertical 
surgical scar, which overlies the left patella.  There was an 
18 centimeter vertical surgical scar at the left mediolateral 
left knee joint line.  There was no tenderness with palpation 
of the scarring residuals.  There was no effusion with 
milking and ballottement techniques.  The patella was non-
displaced and mobile, the left greater than the right.  The 
veteran performed ambulation without antalgia.  Heel and toe 
walking was intact.  Active range of motion sitting with 
straight leg raising was from 90 to 0 degrees without 
discomfort or deficit.  Passive range of motion lying supine 
with hip flexion was from 0 to 125 degrees and knee flexion 
was from 0 to 145 degrees.  There was no patellar 
apprehension and McMurray's was negative.  There was moderate 
anterior cruciate laxity with stress testing.  There was mild 
to moderate left mediocollateral ligament laxity, especially 
in mild flexion.  There was mild to moderate left knee 
crepitus with flexion and extension.  The x-ray studies were 
interpreted as showing mild to moderate osteoarthritis of the 
left knee.  The diagnoses included knee condition with 
residuals of surgical intervention, x-rays revealing mild to 
moderate left sided degenerative change, and clinical 
correlation of bilateral right greater than left anterior 
cruciate ligament laxity.


A. Left knee ligamentous injury

As discussed previously, recurrent subluxation or lateral 
instability of the knee is rated as slight, moderate, or 
severe under DC 5257.  A 10 percent rating evaluation is 
warranted for slight subluxation or lateral instability.  A 
20 percent evaluation is warranted for moderate subluxation 
or lateral instability.  See 38 C.F.R. § 4.71a.  Diagnostic 
Code 5257 provides for the rating of recurrent subluxation 
and instability of the knee without reference to limitation 
of motion, and; therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996); see also VA 
O.G.C. Prec. 23-97 (July 1, 1997); VA O.G.C. Prec. 9-98 
(August 14, 1998).  

In pertinent part and to varying degrees during this appeal, 
the postoperative left knee ligamentous injury has been 
characterized by prior surgeries, failed anterior cruciate 
ligament reconstruction, a knee brace, instability, and a 
positive pivot shift.  The service medical records reflect 
that the left knee was stable for some time after the 
anterior cruciate ligament repair in October 1991 with the 
knee becoming symptomatic in 1994 - manifest by instability.  
The April 1995 Medical Board diagnosed failed anterior 
cruciate ligament graft of the left knee.  The Board observes 
that the January 1996 VA examination reflects that there was 
no demonstrable instability or laxity of the knee at that 
time.  The knee reflexes were 2/6.  In April 1997, the 
veteran used knee braces for stability.  On examination, the 
left patella was non-displaced and mobile.  The examiner 
noted that there was moderate anterior cruciate ligament 
laxity with stress testing (right greater than the left) and 
mild to moderate left mediocollateral ligament laxity.  

Clearly, the evidence of record establishes that the 
postoperative left knee ligamentous injury is not static and 
warrants a rating evaluation higher than the 10 percent rate 
for slight lateral instability.  The Board acknowledges the 
fact that the veteran reportedly wears a brace for stability, 
that he experiences a "giving out/ locking up," and that 
the giving out/ locking up was not reproduced on VA 
examination.  However, the clinical evidence reflects 
progressive changes in the stability of the left knee and no 
indication that the failed anterior cruciate ligament 
reconstruction was repaired.  Resolving all reasonable doubt 
in favor of the veteran based on the foregoing, the Board 
concludes that the postoperative left knee ligamentous injury 
more nearly approximates a 20 percent rating evaluation for 
moderate instability as supported by clinical findings of 
right greater than left moderate anterior cruciate ligament 
laxity and mild to moderate left mediocollateral ligament 
laxity under DC 5257.  See 38 C.F.R. § 4.71a.  It is apparent 
from the most recent VA examinations in 1996 and 1997 that 
the left knee remains functionally stable and that additional 
surgery or intervention for severe instability has not been 
recommended.  As the postoperative left knee ligamentous 
injury is not indicative of severe lateral instability, a 30 
percent rating evaluation is not warranted under DC 5257.  


B. Osteoarthritis of the left knee

At this juncture, the Board notes that a separate disability 
evaluation is warranted for the diagnosis of mild to moderate 
osteoarthritis of the left knee as first reported in April 
1997.  As reasoned in the earlier discussion regarding 
separate ratings for a knee disability rated under DC 5257, a 
separate rating is only warranted for arthritis where (1) 
arthritis based on x-ray findings and limitation of motion as 
contemplated under DC 5260 or DC 5261 is demonstrated, or (2) 
arthritis based on x-ray findings and painful motion pursuant 
to 38 C.F.R. § 4.59 is demonstrated.  See Esteban, supra; VA 
O.G.C. Prec. 9-98 (August 14, 1998); 38 C.F.R. §§ 4.59 (The 
intent of the Schedule for Rating Disabilities is to 
recognize actually painful joints due to a healed injury as 
being entitled to at least the minimum compensable rating for 
the joint) and 4.71, Plate II, 4.71a, DCs 5010-5003.  

A review of the service medical records reflects that, prior 
to and after postoperative convalescence in 1991, range of 
motion of the left knee was 0 to 120 degrees and 0 to 135 
degrees.  The April 1995 Medical Board reflects the range of 
motion was 0 to 130 degrees and x-rays of the left knee were 
normal in April 1995.  On VA examination in January 1996, 
there was minimal crepitus and crackling on full extension 
and flexion.  Flexion of the knee was from 0 to 140 degrees.  
There appeared to be irregularity and degeneration to some 
degree on the left.  The April 1997 VA joints examination 
reflects knee flexion from 0 to 145 degrees and mild to 
moderate crepitus of the knee with flexion and extension.  
The veteran reported pain throughout his workday and 
nocturnal pain, which he medicated.  On examination, he 
ambulated without antalgia.  The x-ray study of the left knee 
in 1997 reflects mild to moderate osteoarthritis.  As the 
left knee disability is not characterized by limitation of 
flexion or extension to warrant a rating evaluation under DC 
5260 (i.e., flexion limited to 60 degrees) or DC 5261 (i.e., 
extension limited to 5 degrees), but by crepitus, mild to 
moderate osteoarthritis on x-ray, and pain, a separate 10 
percent rating evaluation under DCs 5010-5003 is warranted.  
See 38 C.F.R. §§ 4.71, Plate II, and 4.71a; Spurgeon v. 
Brown, 10 Vet. App. 194, (1997); DeLuca v. Brown, 8 Vet. App. 
202 (1995); VA O.G.C. Prec. 23-97, 62 Fed. Reg. 53,603 
(1997).  

Considering the subjective and objective findings of painful 
motion, crepitus, and arthritis substantiated by x-ray 
findings, the Board finds that the symptomatology associated 
with the veteran's degenerative joint disease of the left 
knee is not indicative of functional impairment which impedes 
his motion to warrant a higher rating.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.40, 4.45, 
4.59.  Specifically, the degenerative joint disease of the 
left knee is not clinically characteristic of ankylosis (DC 
5256), limitation of leg flexion to 30 degrees (DC 5260), 
limitation of leg extension to 15 degrees (DC 5261), or 
malunion of the tibia and fibula with moderate knee 
disability (5262) to warrant a higher disability evaluation 
under the aforementioned diagnostic codes.  See 38 C.F.R. §§ 
4.71, Plate II, and 4.71a.  Therefore, the Board determines 
that degenerative joint disease of the left knee is most 
appropriately evaluated at the 10 percent rate as 
contemplated by the criteria for degenerative arthritis 
pursuant to DCs 5010-5003.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  


III. Other considerations

After a complete review of the clinical evidence, the Board 
observes that there are no other separate and distinct 
disabilities affecting the right and left knees for which a 
separate rating can be assigned.  See Esteban, supra; 38 
C.F.R. § 4.25 (1999).  The Board also notes that the 
disability picture presented by the right and left knee 
disabilities are such that the application of staged ratings 
for the period of the appeal is not warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with the impairment in the average 
earning capacity due exclusively to the service-connected 
disability or disabilities.  See 38 C.F.R. § 3.321(b)(1) 
(1999).  In reviewing this case, the Board also must consider 
whether additional benefits are warranted under any of the 
provisions of Parts 3 and 4.  As to the disability picture 
presented in this case, the Board cannot conclude that the 
disability picture is so unusual or exceptional, with such 
related factors as frequent hospitalization or marked 
interference with employment, as to prevent the use of the 
regular rating criteria.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of extra-schedular ratings pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  



ORDER

An initial disability evaluation in excess of 20 percent for 
anterior cruciate ligament and mediocollateral ligament 
laxity of the right knee, as a postoperative residual of the 
right knee ligamentous injury, is denied.

A separate 10 percent evaluation for osteoarthritis of the 
right knee, as a postoperative residual of the right knee 
ligamentous injury, is granted, subject to the applicable 
laws and regulations concerning the payment of monetary 
benefits.

An initial disability evaluation of 20 percent for anterior 
cruciate ligament and mediocollateral ligament laxity of the 
left knee, as a postoperative residual of the left knee 
ligamentous injury, is granted, subject to the applicable 
laws and regulations concerning the payment of monetary 
benefits.

A separate 10 percent rating for osteoarthritis of the left 
knee, as a postoperative residual of the left knee 
ligamentous injury, is granted, subject to the applicable 
laws and regulations concerning the payment of monetary 
benefits.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

 
- 3 -


- 27 -


